


110 HR 7165 IH: Millennium Challenge Compact

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7165
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. Payne (for
			 himself and Mr. Crenshaw) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Millennium Challenge Act of 2003 to
		  authorize regional and concurrent compacts under that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Millennium Challenge Compact
			 Improvement Act (MCIA) .
		2.Millennium Challenge
			 Compact
			(a)Duration of
			 compactsSection 609 of the Millennium Challenge Act of 2003 (22
			 U.S.C. 7708) is amended—
				(1)by striking
			 subsection (j); and
				(2)by inserting after
			 subsection (i) the following new subsection:
					
						(j)Duration of
				Compact
							(1)In
				generalExcept as provided in subparagraph (2), the duration of a
				Compact shall not exceed 5 years.
							(2)ExceptionThe
				duration of a Compact (including a regional Compact) may exceed 5 years if the
				Board—
								(A)determines that
				the Compact includes a project that cannot be completed in 5 years or less;
				and
								(B)approves a
				duration for the Compact of not more than 10 years.
								(3)Advance
				notificationNot later than 15 days before the Board approves a
				duration for a Compact that exceeds 5 years pursuant to subparagraph (2), the
				Board, acting through the Chief Executive Officer, shall submit to the
				appropriate congressional committees an advance notification of such approval,
				including a detailed explanation for the determination and
				approval.
							.
				(b)Concurrent and
			 subsequent compactsSection 609 of such Act (22 U.S.C. 7708) is
			 amended—
				(1)by striking
			 subsection (k); and
				(2)by inserting after
			 subsection (j) (as amended by subsection (a)) the following new
			 subsection:
					
						(k)Concurrent and
				subsequent compacts
							(1)In
				generalSubject to the requirements of paragraph (2), and in
				accordance with the requirements of this title, an eligible country and the
				United States—
								(A)may enter into and
				have in effect more than one Compact at any given time; and
								(B)may enter into
				subsequent Compacts after the expiration of existing Compacts.
								(2)Requirements
								(A)Concurrent
				compactsAn eligible country and the United States may enter into
				a concurrent Compact (including a regional Compact) only if the Board
				determines that the country is making considerable and demonstrable progress in
				implementing the terms of its existing Compact and supplementary agreements
				thereto.
								(B)Subsequent
				compactsAn eligible country and the United States may enter into
				a subsequent Compact only if the Board determines that the country has
				substantially met the objectives of prior Compacts between the country and the
				United States and supplementary agreements thereto, or the Board determines
				that the eligible country has demonstrated sufficient capacity to perform
				successfully on a subsequent
				Compact.
								.
				(c)ApplicabilityThe
			 amendments made by subsections (a) and (b) apply with respect to Compacts
			 entered into between the United States and an eligible country under the
			 Millennium Challenge Act of 2003 before, on or after the date of the enactment
			 of this Act.
			(d)Conforming
			 amendmentSection
			 613(b)(2)(A) of such Act (22 U.S.C. 7712(b)(2)(A)) is amended by striking “the”
			 before “Compact” and inserting “any”.
			3.Authorization of
			 regional assistance
			(a)AssistanceSection
			 605(a) of the Millennium Challenge Act of 2003 (22 U.S.C. 7704(a)) is amended
			 by adding at the end the following new sentence: The assistance
			 contemplated by this subsection may be provided through a Compact with a
			 country individually and/or through a Compact with two or more countries in the
			 same geographic region collectively..
			(b)Eligible
			 entitiesSection 605(c) of such Act (22 U.S.C. 7704(c)) is
			 amended—
				(1)in paragraph (2),
			 by striking or at the end;
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(4)an entity, structure, or other arrangement
				established by two or more eligible countries in connection with a regional
				Compact.
						.
				(c)Conforming
			 Amendments
				(1)CompactSection
			 609(a) of such Act (22 U.S.C. 7708(a)) is amended by inserting after
			 only if the country the following: (or countries, in the
			 case of a regional Compact).
				(2)Assistance for
			 development of compactSection 609(g) of such Act (22 U.S.C.
			 7708(g)) is amended—
					(A)by inserting after
			 eligible country the following: (or countries, in the
			 case of a regional compact); and
					(B)by inserting at
			 the end before the period the following: (or countries, as
			 appropriate).
					(3)Suspension and
			 termination of assistanceSection 611 of such Act (22 U.S.C.
			 7710) is amended—
					(A)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
					(B)by inserting after
			 subsection (b) the following new subsection:
						
							(c)Regional
				compactsIn the case of a regional compact, the Chief Executive
				Officer may—
								(1)after consultation
				with the Board, suspend or terminate assistance in whole or in part to one or
				more countries, as appropriate, based on a determination consistent with
				subsection (a); and
								(2)reinstate
				assistance for a country or countries, as appropriate, based on a determination
				consistent with subsection
				(b).
								.
					
